                                        1
                                        2
                                        3
                                        4
                                                                                                             JS-6
                                        5
                                        6                                   UNITED STATES DISTRICT COURT
                                        7                                  CENTRAL DISTRICT OF CALIFORNIA
                                        8
                                             JENNIFER LEE VANDERVEEN,                        CASE NO.: 8:19-cv-00682-AG-KES
                                        9
                                                              Plaintiff,
                                        10
                                             v.
                                        11                                                   ORDER RE JOINT STIPULATION
                                             COUNTY OF ORANGE; A. CORTEZ,                    FOR DISMISSAL PURSUANT TO
                                        12   individually and as Deputy Sheriff No.:         FEDERAL RULES OF CIVIL
                                             8692 for the Orange County Sheriff’s            PROCEDURE RULE 41
WOODRUFF, SPRADLIN




                                        13   Department; K. REINHARDT,
                     ATTORNEYS AT LAW




                                             individually and as Deputy Sheriff No.:         HEARING DATES PENDING:
                        COSTA MESA
    & SMART




                                        14   8996 for the Orange County Sheriff’s            Type: Final Pretrial Conference
                                             Department; D. VON VOIGT,                       Date: August 31, 2020
                                        15   individually and as Deputy Sheriff No.:         Time: 8:30 a.m.
                                             8965 for the Orange County Sheriff’s
                                        16   Department; and DOES 1 through 10,              Type: Trial
                                                                                             Date: September 15, 2020
                                        17                    Defendants.                    Time: 9:00 a.m.
                                        18
                                        19
                                                         GOOD CAUSE APPEARING, and in accordance with the parties’ Joint
                                        20
                                             Stipulation for Dismissal Pursuant to Federal Rules of Civil Procedure Rule 41, the
                                        21
                                             above-entitled action is dismissed in its entirety, with prejudice.
                                        22
                                                         IT IS SO ORDERED.
                                        23
                                        24
                                        25
                                             DATED: January 24, 2020                  __________________________________
                                        26
                                                                                      HONORABLE ANDREW J. GUILFORD
                                        27                                            UNITED STATES DISTRICT JUDGE
                                        28

                                                                                         1
                                             1468718.1
